DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JEFFERY OSBORNE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D22-806

                              [August 4, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen,
Judge; L.T. Case No. 501997CF002938.

   Jeffery Osborne, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, FORST and KUNTZ, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.